GOODE, J.
This appeal was filed to the October term, 1907, has been continued five times by stipulation of counsel and was not submitted for decision until February 8th of the present year, which facts account for the delay in disposing of it. We have read the heavy abstract and find the appeal should not have been taken; for the facts and legal points involved are identical with those reported in Nichols & Shepard Co. v. Bryeans, 116 Mo. App. 693, 93 S. W. 827. This action was instituted on three notes given for the purchase price of machinery described in the opinion on the former appeal, taken in an action on. another note given for the same machinery. In the decision of that appeal we considered the propositions of law now raised and as w,e are satisfied with the conclusions then reached, we will not re-examine the points.
The judgment is affirmed.
All concur.